Citation Nr: 1419033	
Decision Date: 04/30/14    Archive Date: 05/06/14

DOCKET NO.  11-09 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a respiratory disability, to include reactive airway disease, bronchitis, asthma, and chronic obstructive pulmonary disease (COPD).

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for Bell's palsy.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for gastroesophageal reflux disease (GERD).

4.  Entitlement to service connection for a respiratory disability, to include reactive airway disease, bronchitis, asthma, and COPD.

5.  Entitlement to service connection for Bell's palsy.

6.  Entitlement to service connection for GERD, to include as secondary to service-connected PTSD.

7.  Entitlement to service connection for ear infections.

8.  Entitlement to service connection for chronic maxillary sinusitis.

9.  Entitlement to service connection for a psychiatric disability other than PTSD, to include major depressive disorder and anxiety condition.

10.  Entitlement to service connection for non-malaria cramping disorder.

11.  Entitlement to an initial evaluation in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD).

12.  Whether the combined evaluation of 50 percent for service-connected disability is correct.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. J. In, Counsel



INTRODUCTION

The Veteran served on active duty from September 1971 to September 1974 and from May 1976 to May 1978.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in June 2009 and July 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in White River Junction, Vermont.

In January 2012, the Veteran testified at a videoconference hearing before the undersigned Veterans' Law Judge (VLJ).  A transcript of that hearing has been associated with the claims file.

The Veteran has described his respiratory disability as reactive airway disease.  However, the medical evidence of record shows various respiratory diagnoses, to include reactive airway disease, bronchitis, asthma, and COPD.  In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans' Claims held that the scope of a service connection claim for a mental disability is not restricted to the specific diagnosis alleged by the claimant, but includes any mental disability which may reasonably be encompassed by the claimant's description of the claim, the reported symptoms, and other information of record.  Therefore, the Board has recharacterized the issue as shown on the title page of this decision.

The issues of entitlement to service connection for a respiratory disability, for Bell's palsy, for GERD, for ear infections, and for chronic maxillary sinusitis, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  At the January 2012 Board hearing, prior to the promulgation of a decision in the appeal, the Veteran indicated that he wished to withdraw the issues of entitlement to service connection for a psychiatric disability other than PTSD, to include major depressive disorder and anxiety condition, and for non-malaria cramping disorder, and whether the combined evaluation of 50 percent for service-connected disability is correct.

2.  A June 2002 rating decision denied service connection for Bell's palsy, a stomach disorder and asbestos-related lung disease, and the Veteran did not appeal that decision in a timely manner nor was any new and material evidence submitted within the appeal period.

3.  Evidence received since the time of the final June 2002 rating decision is new and raises a reasonable possibility of substantiating the Veteran's claims of entitlement to service connection for Bell's palsy, a stomach disorder and respiratory disability.

4.  Throughout the rating period on appeal, the service-connected PTSD has been manifested by symptoms productive of functional impairment comparable to occupational and social impairment with reduced reliability and productivity with difficulty establishing and maintaining effective work and social relationships.


CONCLUSIONS OF LAW

1.  The criteria for the withdrawal of the issue of entitlement to service connection for a psychiatric disability other than PTSD, to include major depressive disorder and anxiety condition, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).

2.  The criteria for the withdrawal of the issue of entitlement to service connection for non-malaria cramping disorder have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).

3.  The criteria for the withdrawal of the issue of whether the combined evaluation of 50 percent for service-connected disability is correct have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).

4.  The June 2002 rating decision is final.  38 U.S.C.A. § 7015(c) (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

5.  Evidence submitted to reopen the claim of entitlement to service connection for Bell's palsy is new and material, and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2013).

6.  Evidence submitted to reopen the claim of entitlement to service connection for GERD is new and material, and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2013).

7.  Evidence submitted to reopen the claim of entitlement to service connection for a respiratory disability is new and material, and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2013).

8.  The criteria for an initial rating in excess of 50 percent for PTSD are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal

The Veteran perfected an appeal as to the issue of entitlement to service connection for a psychiatric disability other than PTSD, to include major depressive disorder and anxiety condition, and for non-malaria cramping disorder, and whether the combined evaluation of 50 percent for service-connected disability is correct, in his March 2011 substantive appeal.

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may be made by the claimant or the claimant's authorized representative.  38 C.F.R. § 20.204(a).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(b)(1).

At his January 2012 Board hearing, prior to the promulgation of a decision in this case, the Veteran expressly requested withdrawal of the issues of entitlement to service connection for a psychiatric disability other than PTSD and for non-malaria cramping disorder, and whether the combined evaluation of 50 percent for service-connected disability is correct.  This statement was made on the record, thus satisfying the pertinent criteria.  Hence, there remain no allegations of errors of fact or law for appellate consideration with respect to these issues.  As the Board consequently does not have jurisdiction to review the appeal with respect to those issues, it is dismissed.

Claims on Appeal

VCAA

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Given the favorable disposition of the action here, which is not prejudicial to the Veteran, the Board need not assess VA's compliance with the VCAA in the context of the issues of whether new and material evidence has been submitted to reopen the claims for GERD, Bell's palsy and respiratory disability.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

The issue of entitlement to a higher initial disability rating for his service-connected PTSD arises from his disagreement with the initial disability rating assigned to this condition following the grant of service connection.  Once service connection is granted the claim is substantiated, additional VCAA notice is not required.  38 C.F.R. § 3.159(b)(3) (2013).  Rather, the Veteran's appeal as to the initial rating assignment here triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  As a consequence, VA is only required to advise the Veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  This has been accomplished here, as the Veteran was issued a copy of the rating decision on appeal, and a statement of the case which set forth the relevant diagnostic codes for rating the disability at issue, and included a description of the rating formulas for all possible schedular ratings under these diagnostic codes.

The Board concludes that VA's duty to assist has also been satisfied in this case.  The RO has obtained the Veteran's service treatment records and his post service VA and private treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The record reflects that the Veteran applied for disability benefits from the Social Security Administration (SSA).  However, a denial letter from the SSA dated in May 2010 listed all evidence used to decide the Veteran's SSA claim, which consisted of VA outpatient treatment records, private treatment records from Dartmouth Hitchcock Medical Center, and the reports from the Veteran's two former employers.  All of this evidence is already associated with the Veteran's claims file.  The Board also observes that there are outstanding VA treatment records for the period from October 2001 to January 2003.  However, the rating period for consideration on appeal for PTSD is from November 26, 2008 in this case and the medical evidence currently of record includes sufficient evidence regarding the history of the Veteran's PTSD.  Thus, it is not prejudicial to the Veteran to not obtain outstanding VA treatment records, and remanding his PTSD claim to obtain these records would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); also see Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2009).

The RO also provided the Veteran an appropriate VA examination in March 2009 to ascertain the current severity of his service-connected PTSD.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  The Board finds that this examination was adequate as the examiner discussed the history of the Veteran's PTSD, conducted a clinical examination of the Veteran, and elicited information from the Veteran concerning the functional aspects of his PTSD.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. § 3.103(c)(2) (2013) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the Board hearing, the VLJ explained the issues on appeal and the evidence necessary to substantiate the Veteran's claim for an increased rating.  The Veteran was assisted at the hearing by an accredited representative from the Disable American Veterans.  The representative and the VLJ asked questions to solicit information concerning any outstanding evidence and to ascertain the current state of the Veteran's service-connected PTSD.  The hearing focused on the evidence necessary to substantiate the Veteran's appeal for a higher initial rating for his PTSD.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or the representative.  Neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

New and Material Evidence

Pertinent procedural regulations provide that "[n]othing in [38 U.S.C.A. § 5103A ] shall be construed to require [VA] to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in [38 U.S.C.A. § 5108 ]."  38 U.S.C.A. § 5103A (f) (West 2002).  Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996).

New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  In Elkins v. West, 12 Vet. App. 209 (1999), the Court of Appeals for Veterans Claims (the Court) held the Board must first determine whether the appellant has presented new and material evidence under 38 C.F.R. § 3.156(a) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108.  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  The Court recently held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

Even if no appeal is filed, a rating decision is not final if new and material evidence is submitted within the appeal period and has not yet been considered by VA.  38 C.F.R. § 3.156(b) (2013); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011)

The Board denied the Veteran's original claim of service connection for lung disorders, due to exposure to asbestos and other chemical toxins in an August 1996 decision on the basis that there was no objective evidence which demonstrated that the Veteran's lung disorders were related to his exposure to asbestos or other chemical toxins.  Service connection for a posttraumatic neurological disorder, due to head trauma, was denied because there was no objective evidence which demonstrated a neurological disorder due to head trauma or that the claimed disorder was related to the Veteran's service.  The Veteran did not file a timely appeal to the August 1996 Board decision.  Therefore, it is final.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 (2013).

The Veteran filed a claim to reopen his claim for asbestos-related lung disease and filed new claims for service connection for Bell's palsy and stomach disorder in March 2002.  The RO declined to reopen the claim for asbestos-related lung disease in a June 2002 rating decision.  In that rating decision, the RO denied service connection for Bell's palsy on the basis that the medical evidence of record failed to show that this disability had been clinically diagnosed.  The RO also denied service connection for stomach disorder finding that this condition neither occurred in nor was caused by service.

The Veteran did not submit any evidence within one year of the June 2002 rating decision, nor did he file a timely appeal to the June 2002 rating decision.  Therefore, it is final.  38 U.S.C.A. § 7015(c) (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

The basis of the prior final denials was the RO's findings that the Veteran did not have lung disease related to asbestos or other chemical toxins, that there was no clinical diagnosis of Bell's palsy, and that the evidence did not support that the Veteran's stomach disorder was related to service.  Thus, in order for the Veteran's claims to be reopened, evidence must have been added to the record since the June 2002 rating decision that addresses these bases.

Pertinent evidence submitted and obtained since the June 2002 rating decision includes VA treatment records, dated from September 1997 to February 2011; a July 2009 VA medical opinion in regard to the relationship between the Veteran's respiratory disease and in-service exposure to toxins; email correspondence between the Veteran and former service comrade, M.V., regarding their exposure to Avgas in service; a May 2010 letter from the Veteran's VA physician, Dr. Woloshin; photocopies photographs of the Veteran; internet articles regarding causes and risk factors for anxiety and depression and multiple chemical sensitivities; and various written lay statements from the Veteran and his testimony at the January 2012 Board hearing.

Through various written statements, the Veteran has reported that he was exposed to asbestos and various other chemical toxins while serving aboard USS Austin and USS Saratoga.  Specifically, during the January 2012 Board hearing, he testified that he served as an aviation fuel technician on USS Saratoga and handled Avgas, which is very high Octane-level gas used for planes, such as C-2.  He also stated while he was in Vietnam his job included picking up dead bodies from the shore and he possibly inhaled fumes from dead burnt bodies.  In this regard, VA pulmonary consultation reports dated in October and November 2008 noted that the Veteran had significant inhalation overexposure while in the military working with a naval air/aviation fuels, causing a total of 9 hospitalizations in the 1970s with respiratory insufficiency.  A November 2008 VA pulmonary note indicated that as to the Veteran's COPD, prominent upper lobe predominant heterogeneous emphysema was out of portion to mild smoking history and military volatile exposures may be related to the Veteran's reactive airways disease diagnosis.

Regarding the Veteran's Bell's palsy, he testified at the January 2012 Board hearing that he sustained multiple head traumas.  He reported that the initial injury occurred when he was hit by a car while riding a bicycle while he was on Reserve duty in 1975; he received stitches at a dispensary.  Then he reinjured his face in 1977 when he was hit by a valve while repairing a fuel filter system aboard USS Saratoga.  He stated that he was told that his Bell's palsy was caused by lack of proper physical therapy after he received the facial scar.  A February 1982 VA treatment report noted on neurological examination that there was slight partial Bell's palsy on the left on cranial nerve V.

Regarding the GERD, the Veteran testified at the January 2012 Board hearing that he has had the condition for 20 years.  Although he did not have the condition in service, he claimed that his GERD was secondary to his service-connected PTSD because his increased stress level affects his GERD.  The Veteran has also alleged that his GERD is due to exposure to environmental hazards in service.

Without addressing the merits of this evidence, the Board finds that the additional evidence is new, as it was not previously of record, and addresses whether the Veteran has a respiratory disability related to his exposure to toxic chemicals service, whether he currently has Bell's palsy, and whether his currently diagnosed GERD is related to military service or a service-connected disability, and is presumed credible for the limited purpose of reopening the claims.  Justus, 3 Vet. App. at 512-13.  Thus, this evidence is both "new,' as it has not previously been considered by VA, and "material," as it raises the reasonable possibility of substantiating the Veteran's claims.

The Board thus finds that new and material evidence has been submitted to reopen the issues of entitlement to service connection for a respiratory disability, for Bell's palsy, and for GERD, since the June 2002 rating decision.  On this basis, the issues of entitlement to service connection a respiratory disability, for Bell's palsy, and for GERD are reopened.


Increased Rating

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2013).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

Further, a disability rating may require re-evaluation in accordance with changes in a Veteran's condition.  It is thus essential in determining the level of current impairment that the disability is considered in the context of the entire recorded history.  38 C.F.R. § 4.1.  This appeal originates from a rating decision that granted service connection and assigned the initial rating.  Accordingly, "staged" ratings may be assigned, if warranted by the evidence.  Fenderson v. West, 12 Vet. App. 119 (1999).

Service connection for PTSD was granted in a June 2009 rating decision effective from November 26, 2008, with an initial evaluation of 50 percent.  Therefore, the rating period on appeal for the initial rating for PTSD is from November 26, 2008.  38 C.F.R. § 3.400(o)(2) (2013).  However, in accordance with 38 C.F.R. §§ 4.1 and 4.2 (2013) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the history of a disability is for consideration in rating a disability.

A March 2009 VA mental health note reflects the Veteran's complaints of increased anxiety and irritability, difficulty following situation, feeling very frustrated, nightmares, hypervigilance, intolerance with crowds and avoidance behaviors.  On mental status examination, the Veteran was casually dressed and groomed and had good eye contact.  There was no psychomotor agitation or profound mental retardation.  His mood was stable and affect was appropriate to content.  He exhibited normal speech, logical and goal-directed thought process, and thought content without hallucination, paranoia, or delusion.  He denied suicidal or homicidal ideation.  His insight and judgment appeared intact.  He was alert and fully oriented, with no gross cognitive deficits.  The GAF score was 58.

The Veteran was initially seen for a VA PTSD examination in March 2009.  The VA examiner indicated that the Veteran's claims file was reviewed.  The examiner indicated that the Veteran experienced symptoms daily, and that they were of moderate severity, with no periods of sustained remission.  In terms of employment history, the Veteran reported having worked in various jobs as a janitor, fireman, carpenter, fast food worker, veteran's representative, or in charge of maintenance for a few years each time, with intermittent periods of homelessness and unemployment.  He reported a history of two episodes of myocardial infarction, and that he had not worked on doctor's orders, after the second one in 2001.  As to familial and social relationships, the Veteran had been married for 21 years but had been with his wife for 32 years.  He reported they were having problems at one point when he was drinking heavily and homeless, but reunited with his wife when he stopped drinking.  He had three children and he stated that he had a great relationship with them.  He also had a good relationship now with his wife.  He had a lot of social acquaintances but no close friends.  He enjoyed fishing.

On mental status examination, the Veteran was highly circumstantial but redirectable.  He was intermittently tearful when talking about traumatic experiences.  There was no evidence of delusions or hallucinations.  He had good eye contact.  He was pleasant and cooperative and had no inappropriate behaviors.  He denied any current suicidal or homicidal thoughts.  He was able to maintain personal hygiene and other activities of daily living.  He was fully oriented.  He complained of short-term memory difficulties but there was no evidence of long-term memory difficulties.  He was not obsessive or ritualistic.  His speech was unremarkable.  He reported occasional panic attacks, often triggered by being in a large crowd, and periods of significant depression.  There was no evidence of current impaired impulse control.  He had difficulty falling asleep and nightmares.  The diagnosis was PTSD and a GAF score of 55 was listed.

The examiner concluded that the Veteran had had difficulty sustaining long-term employment over the years, with frequent job changes.  He had had some periods of unemployment.  It was opined that, although he decided to stop working after he had his second heart attack, his PTSD did impact his occupational functioning.  His routine responsibilities of self care were fair and he took care of his wife full time now; his family role functioning was relatively good presently.  The examiner further noted that the Veteran seemed to have a good relationship with his wife and children, despite serious marital problems with a period of separation in the past.  He had a few social relationships and few leisure pursuits.  The examiner found that the Veteran's PTSD symptoms were in part responsible for his impairment in functional status and quality of life, while his numerous medical problems independently contributed to his impairment.  Although he had a history of alcohol dependence and four DWIs, he had been sober for 25 years.  As to the effects of PTSD on occupational and social functioning, the examiner found that there was reduced reliability and productivity due to PTSD signs and symptoms and that the Veteran appeared to have had moderate occupational and social impairment due to PTSD signs and symptoms.

In a May 2009 VA mental health note, the Veteran reported feeling less irritable.  He continued to have nightmares and hypervigilance, and intermittent intrusion.  On mental status examination, the Veteran was casually dressed and groomed and had good eye contact.  There was no psychomotor agitation or profound mental retardation.  His mood was stable and affect was appropriate to content.  He exhibited normal speech, logical and goal-directed thought process, and thought content without hallucination, paranoia, or delusion.  He denied suicidal or homicidal ideation.  His insight and judgment appeared intact.  He was alert and fully oriented, with no gross cognitive deficits.  The assessment was chronic PTSD.

In an October 2009 letter, the Veteran's VA psychiatrist, Suzanne Brooks, M.D., stated that the Veteran's PTSD symptoms included disturbing intrusive memories, anxiety, hyperarousal, avoidance and isolation, which varied with exposure to triggers and the degree of stress he experienced.  She noted that in addition to medications, which had been helpful, he relied to a great extent on maintaining as low stress an environment as possible to minimize exacerbations of this condition.  She further stated that the Veteran had been unemployed since 1999 and she did not see him as being able to return to gainful employment in the foreseeable future as his residual symptoms and stress intolerance were chronic and unlikely to change.

In a November 2009 VA mental health note, the Veteran stated that his nightmare and intrusion symptoms were variable but "keeping busy helps; I have my highs and lows."  His wife was not doing well but the rest of the family was doing well, and he helped care for his grandkids and enjoyed it.  On mental status examination, the Veteran was casually dressed and groomed and had good eye contact.  There was no psychomotor agitation.  His mood was stable and affect was appropriate to content.  He exhibited normal speech, logical and goal-directed thought process, and thought content without auditory of visual hallucinations, paranoia, or delusion.  He denied suicidal or homicidal ideation.  His insight and judgment appeared intact.  He was alert and fully oriented, with no gross cognitive deficits.  The assessment was chronic PTSD and a GAF score of 57 was noted.

In a May 2010 VA mental health note, the Veteran reported increased anxiety and intrusion.  He had several family members, including three grandchildren, currently living with him and he stated that he took "time out" when stimulation level got overwhelming and that "basically I think I'm coping okay."  On mental status examination, the Veteran was casually dressed and groomed and had good eye contact.  There was no psychomotor agitation.  His mood was stable and affect was appropriate to content.  He exhibited normal speech, logical and goal-directed thought process, and thought content without hallucination, paranoia, or delusion.  He denied suicidal or homicidal ideation.  His insight and judgment appeared intact.  He was alert and fully oriented, with no gross cognitive deficits.  The assessment was chronic PTSD with mild exacerbation, and a GAF score of 57 was noted.

In a May 2010 VA mental health note, the Veteran reported anxiety, intrusion, and hyperarousal.  He continued to feel that his medications were working.  On mental status examination, the Veteran was casually dressed and groomed and had good eye contact.  There was no psychomotor agitation.  His mood was stable and affect was appropriate to content.  He exhibited normal speech, logical and goal-directed thought process, and thought content without hallucination, paranoia, or delusion.  He denied suicidal or homicidal ideation.  His insight and judgment appeared intact.  He was alert and fully oriented, with no gross cognitive deficits.  The assessment was chronic PTSD with mild exacerbation, and a GAF score of 52 was noted.

During the January 2012 Board hearing, the Veteran testified that he mostly stayed at his house and avoided crowds.  He continued to experience nightmares.

The Veteran's PTSD is currently evaluated as 50 percent disabling under the General Rating Formula for Mental Disorders, 38 C.F.R. § 4.130, Diagnostic Codes 9411.  Ratings are assigned according to the degree of occupational and social impairment resulting from manifestations of the disability at issue.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Under the provisions for rating psychiatric disorders, a 50 percent disability rating requires evidence of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9413 (2013).

A 70 percent rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting; inability to establish and maintain effective relationships.).  Id.

A 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The Board notes that the evidence considered in determining the level of impairment under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, the VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including (if applicable) those identified in the DSM-IV (American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994)).  See Mauerhan, 16 Vet. App. 436.  Within the DSM-IV, Global Assessment Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  While not determinative, a GAF score is highly probative as it relates directly to the veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994).

According to DSM-IV, a GAF score ranging from 31-40 reflects some impairment in reality testing or communication (e.g., speech is at times illogical, obscure or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  A GAF score of 41-50 reflects serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g. no friends, unable to keep a job).  GAF score of 51-60 represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61-70 denotes some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  A GAF score of 71-80 indicates that, if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  

Based on a thorough review of all of the evidence of record, as outlined above, the Board finds that the Veteran's total disability picture most closely approximates the criteria for a 50 percent initial rating.  38 C.F.R. § 4.7 (2013).  In reaching this determination, the Board finds significant that the GAF scores, estimated by the VA examiner and treatment providers who conducted a comprehensive psychiatric assessment of the Veteran and diagnosed PTSD, ranged from 52 to 58, as discussed above, are indicative of moderate symptoms, such as flat affect and circumstantial speech, occasional panic attacks or moderate difficulty in social, occupational, or school functioning, such as few friends, conflicts with peers or co-workers.  DSM-IV at 46-47.  Furthermore, the Veteran's symptomatology as evidenced by the record corresponds with, and is compatible with a GAF score in the 50s.

In short, the Board finds that the Veteran's PTSD results in occupational and social impairment with reduced reliability and productivity with difficulty establishing and maintaining effective work and social relationships, due to such symptoms as intrusive memories, sleep impairment with nightmares, anxiety, hyperarousal, hypervigilance, avoidance behaviors, and social isolation.

The Veteran's total disability picture does not rise to the severity required for a 70 percent or higher rating.  In this regard, the Board finds that functional impairment comparable to occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, has not been shown.  

The Board recognizes that the Veteran's PTSD undoubtedly impacted his effective occupational functioning and finds that the evidence supports that the Veteran had difficulties sustaining long-term employment over the years, with frequent job changes.  Nevertheless, the March 2009 VA examination report reflects that the Veteran stopped working in 2001 on doctor's orders after a second heart attack.  Significantly, the March 2009 VA examiner who found that the Veteran's PTSD symptoms were in part responsible for his impairment in functional status and quality of life, concluded that the effects of the Veteran's PTSD on occupational and social functioning consisted of reduced reliability and productivity due to PTSD signs and symptoms.  Further, based on his prior employment history, the Board finds that inability to establish and maintain effective relationships was not shown in terms of occupational functioning.

Regarding the Veteran's social relationships with others, he reported having a lot of acquaintances but no close friends, indicative of his difficulty sustaining intimate friendships.  However, he had been married for over 21 years to his wife.  Although he reported a period of serious marital problems and separation in the past when he was drinking heavily, the record reflects that he has been sober for over 25 years now.  Further, he reported that presently, he had a great relationship with his wife, children, and grandchildren.  The March 2009 VA examiner noted that the Veteran took care of his wife full time and his family role functioning was relatively good presently.  He also had a few social relationships and few leisure pursuits.  In November 2009, he stated that he enjoyed helping care for his grandchildren.  In May 2010, he stated he took "time out" when stimulation level got overwhelmed and that "basically, I think I'm coping okay."  Accordingly, while the Veteran showed some difficulty in social relationships, he demonstrated that he was able to establish and maintain very positive family relationships, such as his over 21 year long marriage to his wife and a great relationship with his children and grandchildren.

The Board is aware that the symptoms listed in the 38 C.F.R. § 4.130 are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan, 16 Vet. App. at 442.  The Board also notes that the evidence considered in determining the level of impairment under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in the diagnostic code, but it must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment.

In considering all of the Veteran's symptoms affecting the Veteran's occupational and social impairment, the Board finds it significant that no abnormalities were found with regard to his thought processes, speech and communication at any of his VA examinations and treatments.  The VA examination and outpatient treatment records reflect that the Veteran was fully oriented and alert, with good eye contact and appropriate behavior.  On mental status examinations, his thought process was logical and goal-directed, with no evidence of delusions or hallucinations, or suicidal or homicidal ideation, and he showed stable mood, appropriate affect, and intact judgment.  Additionally, the VA examiner stated that Veteran was able to maintain personal hygiene and perform other basic activities of daily living.  Furthermore, the record is devoid of evidence of any violent ideation.  Thus, deficiencies in the areas of judgment, thinking, or mood are not shown.

The Board finds that the Veteran's disability does not closely approximate the type and degree of symptoms contemplated by the 70 percent rating criteria.  Functional impairment comparable to suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance and hygiene, inability to establish and maintain effective relationships, have not been demonstrated.  

Rather, the Board finds that the Veteran's psychiatric symptomatology affecting his social and occupational functioning level was shown to be productive of functional impairment which more closely approximates the type and degree of symptoms listed in the 50 percent rating criteria.  

In sum, based on the Veteran's level of occupational and social functioning reflected in the record, the Board finds that occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking, and mood, has not been shown.  See Mauerhan, 16 Vet. App. at 442.  Accordingly, the 50 percent initial rating is the appropriate rating in this case.  38 C.F.R. § 4.7.

Further staged ratings have been considered.  While there may have been day-to-day fluctuations in the manifestations of the Veteran's service-connected PTSD, the evidence of record does not show a distinct period of time during which a rating in excess of 50 percent would be warranted at any time during the rating period under appeal.  See Fenderson, 12 Vet. App. at 126.  The medical evidence of record reflects that the Veteran had similar psychiatric symptoms which appear to have remained relatively stable throughout the rating period under appeal.

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extraschedular evaluation.  38 C.F.R. § 3.321(b)(1) (2013).  Otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.

The schedular rating in this case is adequate.  The diagnostic criteria contemplate and adequately describe the functional impairment due to symptomatology of the Veteran's service-connected PTSD.  See Thun, 22 Vet. App. at 115.  The Veteran's PTSD is evaluated by the rating criteria which specifically contemplate the level of occupational and social impairment caused by this disability.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  When comparing the Veteran's psychiatric symptoms and social and occupational impairment with the schedular criteria, the Board finds that his symptoms are congruent with the disability picture represented by the rating assigned herein and he does not have symptoms associated with this disability that have been unaccounted for by the schedular rating assigned herein.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  Accordingly, a comparison of the Veteran's symptoms and functional impairments resulting from his psychiatric disability with the pertinent schedular criteria does not show that his service-connected PTSD presents "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b).

Consequently, the Board finds that the available schedular rating is adequate to rate the Veteran's PTSD.  Based on this threshold finding, there is no need to consider whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the claimant's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).  As such, referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating for compensation purposes based on individual unemployability (TDIU), either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran has not argued, and the record does not reflect, that the disability at issue renders him unable to secure and follow substantially gainful employment.  In October 2009, Dr. Brooks stated that the Veteran had been unemployed since 1999 and she did not see him as being able to return to gainful employment in the foreseeable future as his residual PTSD symptoms and stress intolerance were chronic and unlikely to change.  No rationale was provided for this opinion as to the severity of the functional impact of the chronic symptoms.  In contrast, the March 2009 VA examiner found that the Veteran appeared to have moderate occupational impairment due to PTSD signs and symptoms.  Further, during the March 2009 VA examination, the Veteran reported that he stopped working on doctor's order after he experienced a second heart attack in 2001.  The Board acknowledges that the Veteran has had difficulty sustaining long-term employment, as evidenced by his prior employment history.  However, this finding does not demonstrate that the Veteran's PTSD alone, regardless of his age and the effects on his other nonservice-connected disabilities, prevents him from securing and following substantially gainful employment.  Accordingly, the Board concludes that a claim for a TDIU has not been raised.

In reaching this decision, the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against assigning an initial disability rating in excess of 50 percent for the Veteran's PTSD, the doctrine is not for application.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The issue of entitlement to service connection for a psychiatric disability other than PTSD is dismissed.

The issue of entitlement to service connection for non-malaria cramping disorder is dismissed.

The issue of whether the combined evaluation of 50 percent for service-connected disability is correct is dismissed.

New and material evidence having been received, the Veteran's claim for entitlement to service connection for Bell's palsy is reopened and, to that extent, the appeal is granted.

New and material evidence having been received, the Veteran's claim for entitlement to service connection for GERD is reopened and, to that extent, the appeal is granted.

New and material evidence having been received, the Veteran's claim for entitlement to service connection for a respiratory disability is reopened and, to that extent, the appeal is granted.

Entitlement to an initial evaluation in excess of 50 percent for service-connected PTSD is denied.


REMAND

At the January 2012 Board hearing, the Veteran testified that he received treatments for his medical conditions at VA since 1982.  The record includes extensive VA inpatient and outpatient treatment records dating back to 1981.  However, the Board observes that while the RO, in a March 2011 statement of the case, referred to a VA treatment record documenting an episode in 2002 where the Veteran self-reported an ear infection, the record does not include any treatment records for the period from October 2001 through January 2003.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  As the VA treatment records for the said period are potentially relevant to the Veteran's service connection claims, the case must be remanded for the RO to obtain and associate with the claims file any and all outstanding VA treatment records from the VA Medical Center (VAMC) in White River Junction, Vermont.

The Veteran now contends that his GERD is related to his service-connected PTSD.  To that effect, VA regulations provide under section 38 C.F.R. § 3.310(a) that service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

He also claims that his GERD, maxillary sinusitis and ear infections are related to his exposure to environmental hazards in service.  In particular, in an August 2009 written statement, he claims that "[w]ith the inhalation of fumes from aviation gaso[line] and the fumes of jet exhaust increased the problem directly causing sinus infections and upper respiratory problems to occur."  He has reported that he continued to experience problems with his nasal and ear infection disabilities ever since service.  Service treatment records show the Veteran's complaints of past nasal drip and sinus drainage related to colds and upper respiratory infection and one episode of draining ears in December 1977, with a diagnosis of upper respiratory infection.  After separation from service, the medical evidence reflects bronchitis and upper respiratory infections on numerous occasions and ear infections in January 1991 and May 1992.  Chronic maxillary sinusitis was diagnosed in November 2008.

The Veteran has never been afforded a VA examination in conjunction with his claims for GERD, sinusitis, and ear infections, and the Board finds that VA examinations are necessary to adequately decide the merits of the claims, based on the Veteran's testimony.  38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Board also points out that the VA examination for GERD must specifically address the claimed secondary relationship between the Veteran's currently diagnosed GERD and his service-connected PTSD.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records from the VAMC in White River Junction, Vermont and any associated outpatient clinics, dated from 1982 to the present, specifically including any records for the period from October 2001 to January 2003.  All records and/or responses received should be associated with the claims file.

All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure the same, the RO must notify the Veteran and do each of the following:  

(a) identify the specific records the RO is unable to obtain; 
(b) briefly explain the efforts that the RO made to obtain those records; 
(c) describe any further action to be taken by the RO with respect to the claim; and 
(d) inform the Veteran that it he is ultimately responsible for providing the evidence.  

The Veteran and his representative must then be given an opportunity to respond.

2.  Thereafter, schedule the Veteran for a VA examination in order to determine whether his GERD is related to his military service, or his service-connected PTSD.  The entire claims file must be made available to and reviewed by the VA examiner.  Pertinent documents should be reviewed, including service treatment records and the Veteran's statements.  Any and all indicated evaluations, studies, and tests should be accomplished.

The examiner should provide an opinion regarding as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's currently diagnosed GERD is related to service, including exposure to environmental hazards such as aviation gasoline and various chemical toxins reported by the Veteran.

The examiner should also offer an opinion as to whether the Veteran's GERD is at least as likely as not (i.e. 50 percent probability or more) either proximately caused by or aggravated by his service-connected PTSD.

Aggravation is defined as permanent worsening beyond the natural progression of the disease.

A complete rationale must be provided for any opinions expressed.

3.  Also, schedule the Veteran for a VA examination in order to determine whether the Veteran's chronic sinusitis or ear infections are related to his military service.  The entire claims file must be made available to and reviewed by the VA examiner.  Pertinent documents should be reviewed, including service treatment records and the Veteran's statements.  Any and all indicated evaluations, studies, and tests should be accomplished.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's currently diagnosed chronic sinusitis is related to service, including the Veteran's inhalation of fumes from aviation gasoline and the fumes of jet exhaust in service, as well as the episodes of upper respiratory infections in service.

Regarding the ear infections, the examiner should first indentify whether the Veteran has a chronic ear infection disability, and if so, offer an opinion as to whether the Veteran's ear infection disability is at least as likely as not (i.e. 50 percent probability or more) related to service, including the episodes of upper respiratory infections and ear drainage in service as reflected in the December 1977 service treatment report.

A complete rationale must be provided for any opinions expressed.

4.  After the above development is completed, readjudicate the claims.  If any decision remains adverse to the Veteran, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


